52 F.3d 322NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles E. TYLER, Jr., Plaintiff-Appellant,v.Wesley C. McCLURE;  Eddie Moore, Jr., President, VirginiaState University;  Clarence Muse;  Thomas Hall,Defendants-Appellees.
No. 94-1994.
United States Court of Appeals, Fourth Circuit.
Argued:  April 5, 1995.Decided:  April 26, 1995.

ARGUED:  Robert Patrick Geary, Richmond, VA, for Appellant.  Richard Croswell Kast, Assistant Attorney General, Richmond, VA, for Appellees.  ON BRIEF:  James S. Gilmore, III, Attorney General, William H. Hurd, Deputy Attorney General, Paul J. Forch, Senior Assistant Attorney General, Richmond, VA, for Appellees.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In his civil action premised on 42 U.S.C.A. Sec. 1983 (West 1994), Charles E. Tyler, Jr.  (Tyler), a Virginia State University (VSU) campus police officer, appeals from the district court's order granting summary judgment in favor of the defendants, Eddie N. Moore, Jr. and Leslie C. McClure, the president and former president of VSU, and Clarence Muse and Thomas Hall, the director and former director of Safety and Security for VSU.  Tyler's civil action was based on his allegations that the defendants took various adverse employment actions against him in retaliation for his cooperation with an external grand jury investigation into alleged mismanagement of VSU Foundation funds, all in violation of his right to freedom of speech under the First Amendment.  See U.S. Const. amend.  I. Upon careful review of the record, the parties' arguments, and the district court's lengthy order, we conclude that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tyler v. McClure, No. 3:93-CV-832 (E.D. Va.  May 4, 1994).


2
AFFIRMED.